         Case 3:16-cv-00525-VC Document 372 Filed 12/26/19 Page 1 of 3

                                                                           FILED
                       UNITED STATES COURT OF APPEALS                       DEC 26 2019

                                                                        MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




 EDWIN HARDEMAN,                                 No.      19-16636

                Plaintiff-Appellee,              D.C. No. 3:16-cv-00525-VC
                                                 Northern District of California,
 v.                                              San Francisco

 MONSANTO COMPANY,
                                                 ORDER
                Defendant-Appellant.



 EDWIN HARDEMAN,                                 No.      19-16708

                Plaintiff-Appellant,             D.C. No. 3:16-cv-00525-VC
                                                 Northern District of California,
 v.                                              San Francisco

 MONSANTO COMPANY,

                Defendant-Appellee.


Before: Peter L. Shaw, Appellate Commissioner.

       Monsanto Company’s unopposed motion for leave to file a 19,271-word

first brief on cross-appeal (Docket No. 26) is granted.

       Monsanto Company’s unopposed motion to file under seal Volume 12 of the

excerpts of record (Docket Entry No. 25) is granted as follows. Monsanto

MH/Appellate Commissioner
         Case 3:16-cv-00525-VC Document 372 Filed 12/26/19 Page 2 of 3




Company states that the Volume 12 exhibits were filed in redacted form in the

district court pursuant to the district court’s instructions. Within 14 days after the

date of this order, Monsanto Company shall submit for public filing in this court a

redacted version of Volume 12. The Clerk shall file under seal the unredacted

version of Volume 12, and shall publicly file the motion to file under seal, the first

brief on cross-appeal, Volumes 1 through 11 of the excerpts of record, and the

redacted version of Volume 12.

       The motions of California Medical Association, California Dental

Association, and California Hospital Association to file an amici curiae brief

(Docket Entry No. 34) and to file an amici curiae brief exceeding the word limit

(Docket Entry No. 41), along with any responses thereto, are referred for resolution

to the panel that will consider the merits of the case. Within 7 days after the date

of this order, amicus curiae is ordered to file 6 copies of the brief in paper format,

with a green cover, accompanied by certification (attached to the end of each copy

of the brief) that the brief is identical to the version submitted electronically. The

Form 18 certificate is available on the court’s website at

http://www.ca9.uscourts.gov/forms/. The paper copies shall be submitted to the

principal office of the Clerk. The address for regular U.S. mail is P.O. Box




MH/Appellate Commissioner                  2                                     19-16636
         Case 3:16-cv-00525-VC Document 372 Filed 12/26/19 Page 3 of 3




193939, San Francisco, CA 94119-3939. The address for overnight mail is 95

Seventh Street, San Francisco, CA 94103-1526.

       The existing briefing schedule remains in effect.




MH/Appellate Commissioner                 3                              19-16636
